                  Case 2:19-cr-00225-JAM Document 24 Filed 02/05/21 Page 1 of 3


 1 COSCA LAW CORPORATION
   CHRIS COSCA (SBN 144546)
 2 1007 7th Street, Suite 210
   Sacramento, CA 95814
 3 (916) 440-1010

 4 Attorney for Defendant
   EVAN PALMER
 5

 6

 7

 8                              IN THE UNITED STATES DISTRICT COURT

 9                                 EASTERN DISTRICT OF CALIFORNIA

10

11   UNITED STATES OF AMERICA,                            2:19-CR-00225 JAM
12                                 Plaintiff,             STIPULATION AND ORDER TO
                                                          EXCLUDE TIME AND CONTINUE
13   v.                                                   STATUS CONFERENCE
14   EVAN PALMER                                          Date: February 9, 2021
                                                          Time: 9:30 a.m.
15                                 Defendant.             Judge: Hon. John A. Mendez
16

17

18                                              STIPULATION
19           The parties hereto, by and through their counsel of record, hereby stipulate as follows:
20
             1.      By previous order, the court set this matter for a status conference on February 9,
21
     2021.
22
             2.      By this stipulation, defendant now moves to vacate this date and reset the status
23

24 conference for March 16, 2021.

25           3.      The parties further stipulate to exclude time between February 9, 2021 and March 16,

26 2021 under Local Code T4.

27           3.      The parties agree and stipulate, and request that the Court find the following:
28
     USA v. EVAN PALMER
     2:19-CR-00225-JAM
                 Case 2:19-cr-00225-JAM Document 24 Filed 02/05/21 Page 2 of 3


            a.      Discovery in this case consists of 10,283 bates stamped materials. Counsel for
 1
     defendant requires additional time to analyze the discovery, review case materials with his client,
 2

 3 conduct appropriate investigation, perform necessary legal research, clarify client options, and to

 4 otherwise prepare for trial if necessary. Recently, investigation slowed due to the defense

 5 investigator testing positive for COVID-19. Also, on March 1, 2021, defense counsel is scheduled

 6
     for a trial in Butte County.
 7
            b.      Counsel for defendant believes that failure to grant this request would deny him the
 8
     reasonable time necessary for effective preparation, taking into account the exercise of due
 9

10 diligence.

11          c.      The Government does not object to the continuance.

12          d.      Based on the above-stated findings, the ends of justice served by continuing the case
13 as requested outweigh the interests of the public and the defendant in a speedy trial as prescribed by

14
     the Speedy Trial Act.
15
            e.      For the purpose of computing time under the Speedy Trial Act, 18 U.S.C. § 3161, et
16
     seq., within which trial must commence, the time period February 9, 2021 to March 16, 2021,
17

18 inclusive, is deemed excludable pursuant to 18 U.S.C.§ 3161(h)(7)(A) and B(ii) and (iv),

19 corresponding to Local Code T4, because it results from a continuance granted by the Court at

20 defendant’s request on the basis of the Court's finding that the ends of justice served by taking such

21
     action outweigh the best interest of the public and the defendants in a speedy trial.
22
     ///
23
     ///
24
     ///
25

26 ///

27 ///

28
     USA v. EVAN PALMER
     2:19-CR-00225-JAM
                 Case 2:19-cr-00225-JAM Document 24 Filed 02/05/21 Page 3 of 3


            5.      Nothing in this stipulation and order shall preclude a finding that other provisions of
 1
     the Speedy Trial Act dictate that additional time periods are excludable from the period within which
 2

 3 a trial must commence.

 4 IT IS SO STIPULATED.

 5

 6

 7 DATED:           February 4, 2021              /s/ Shelley Weger
                                                  SHELLEY WEGER
 8                                                Assistant United States Attorney

 9
     DATED:         February 4, 2021              /s/ Chris Cosca _______________________
10                                                CHRIS COSCA
                                                  Counsel for Defendant
11                                                EVAN PALMER

12

13

14

15                                                ORDER

16
     IT IS SO FOUND AND ORDERED this 4th day of February, 2021.
17

18
                                                    /s/ John A. Mendez
19                                                  THE HONORABLE JOHN A. MENDEZ
                                                    UNITED STATES DISTRICT COURT JUDGE
20

21

22

23

24

25

26

27

28
     USA v. EVAN PALMER
     2:19-CR-00225-JAM
